Exhibit 10.8

 

STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

 

Award Number <<GrantIdentifier>>

 

1. Award of Stock Awards.   Microsoft Corporation (hereinafter the “Company”),
in the exercise of its sole discretion pursuant to the Microsoft Corporation
2001 Stock Plan (the “Plan”), does on <<GrantDate>> (the “Award Date”) hereby
award to <<FullName>> (the “Awardee”) <<SharesGrantedQuantity>> Stock Awards
(“SAs”) upon the terms and subject to the conditions hereinafter contained.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan. SAs represent the Company’s unfunded and unsecured promise
to issue Common Shares at a future date, subject to the terms of this Award
Agreement and the Plan. Awardee has no rights under the SAs other than the
rights of a general unsecured creditor of the Company.

 

2. Vesting Schedule and Conversion of SAs.  

(a) Subject to the terms of this Award Agreement and the Plan and provided that
Awardee remains continuously employed throughout the vesting periods set out
below, the SAs shall vest and be converted into an equivalent number of Common
Shares that will be distributed to the Awardee as follows; provided that
fractional SAs shall be converted into Common Shares as set out in Section 8(c)
of this Award Agreement:

 

Vesting Date    Percentage
of SAs

One (1) year from the Award Date

   20%

Two (2) years from the Award Date

   20%

Three (3) years from the Award Date

   20%

Four (4) years from the Award Date

   20%

Five (5) years from the Award Date

   20%

 

(b) THE AWARDEE’S RIGHTS IN THE SAs SHALL BE AFFECTED, WITH REGARD TO BOTH
VESTING SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF
HOURS WORKED, PARTIAL DISABILITY, AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT
STATUS AS PROVIDED IN THE COMPANY’S CURRENT POLICIES IN SUCH MATTERS.
ACCOMPANYING THIS AWARD AGREEMENT IS A CURRENT COPY OF THE COMPANY’S POLICIES IN
SUCH MATTERS. THESE POLICIES MAY CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE
COMPANY’S SOLE DISCRETION, AND AWARDEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES
IN EFFECT AT THE TIME OF ANY EMPLOYMENT STATUS CHANGE. CONTACT “STOCK” FOR A
COPY OF THE MOST CURRENT POLICY STATEMENT AT ANY POINT IN TIME.

 

3. Termination.   Unless terminated earlier under Section 4, 5, or 6 below, an
Awardee’s rights under this Award Agreement with respect to the SAs issued under
this Award Agreement shall terminate at the time such SAs are converted into
Common Shares.

 

4. Termination of Awardee’s Status as a Participant.   Except as otherwise
specified in Section 5 and 6 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as such term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested SAs shall
terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time the Awardee’s actual employer ceases to be
the Company or a “Subsidiary” of the Company, as that term is defined in Section
2(z) of the Plan, and as further described in Section 10(g) of this Award
Agreement.

 

1



--------------------------------------------------------------------------------

5. Disability of Awardee.   Notwithstanding the provisions of Section 4 above,
in the event of termination of Awardee’s Continuous Status as a Participant as a
result of total and permanent disability (as such term is defined in Section
12(c) of the Plan), the next vesting date for the SAs, set out in Section 2(a),
above, shall accelerate by twelve (12) months as of such date of termination. If
Awardee’s disability originally required him or her to take a short-term
disability leave which was later converted into long-term disability, then for
the purposes of the preceding sentence the date on which Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave. The Awardee’s rights in any unvested SAs that
remain unvested after the application of this Section 5 shall terminate at the
time Awardee ceases to be in Continuous Status as a Participant.

 

6. Death of Awardee.   Notwithstanding the provisions of Section 4 above, in the
event of the death of Awardee:

(a) If Awardee is, at the time of death, in Continuous Status as a Participant,
the next vesting date for the SAs, set out in Section 2(a) above, shall
accelerate by twelve (12) months as of the date of death.

(b) The Awardee’s rights in any unvested SAs that remain after the application
of Section 6(a) shall terminate at the time of the Awardee’s death.

 

7. Value of Unvested SAs.   In consideration of the award of these SAs, Awardee
agrees that upon and following termination of Awardee’s Continuous Status as a
Participant for any reason (whether or not in breach of applicable laws), and
regardless of whether Awardee is terminated with or without cause, notice, or
pre-termination procedure or whether Awardee asserts or prevails on a claim that
Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, any unvested SAs under this Award Agreement shall be
deemed to have a value of zero dollars ($0.00).

 

8. Conversion of SAs to Common Shares; Responsibility for Taxes.  

(a) Provided Awardee has satisfied the requirements of Section 8(b) below, on
the vesting of any SAs, such vested SAs shall be converted into an equivalent
number of Common Shares that will be distributed to Awardee or, in the event of
Awardee’s death, to Awardee’s legal representative, as soon as practicable. The
distribution to the Awardee, or in the case of the Awardee’s death, to the
Awardee’s legal representative, of Common Shares in respect of the vested SAs
shall be evidenced by a stock certificate, appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, or other
appropriate means as determined by the Company. In the event ownership or
issuance of Common Shares is not feasible due to applicable exchange controls,
securities regulations, tax laws or other provisions of applicable law, as
determined by the Company in its sole discretion, Awardee, or in the event of
Awardee’s death, the Awardee’s legal representative, shall receive cash proceeds
in an amount equal to the value of the Common Shares otherwise distributable to
Awardee, net of the satisfaction of the requirements of Section 8(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax or other tax-related withholding (“Tax Related
Items”), Awardee acknowledges that the ultimate liability for all Tax Related
Items legally due by Awardee is and remains Awardee’s responsibility and that
the Company and/or the Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the SAs, including the grant of the SAs, the vesting of SAs, the
conversion of the SAs into Common Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Common Shares acquired at vesting and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the SAs to reduce or eliminate the Awardee’s liability
for Tax Related Items.

 

2



--------------------------------------------------------------------------------

Prior to the issuance of Common Shares upon vesting of SAs or the receipt of an
equivalent cash payment as provided in Section 8(a) above, Awardee shall pay, or
make adequate arrangements satisfactory to the Company or to the Awardee’s
actual employer (in their sole discretion) to satisfy all withholding
obligations of the Company and/or the Awardee’s actual employer. In this regard,
Awardee authorizes the Company or the Awardee’s actual employer to withhold all
applicable Tax Related Items legally payable by Awardee from Awardee’s wages or
other cash compensation payable to Awardee by the Company or the Awardee’s
actual employer. Alternatively, or in addition, if permissible under applicable
law, the Company or the Awardee’s actual employer may, in their sole discretion,
(i) sell or arrange for the sale of Common Shares to be issued on the vesting of
SAs to satisfy the withholding obligation, and/or (ii) withhold in Common
Shares, provided that the Company and the Awardee’s actual employer shall
withhold only the amount of shares necessary to satisfy the minimum withholding
amount. Awardee shall pay to the Company or to the Awardee’s actual employer any
amount of Tax Related Items that the Company or the Awardee’s actual employer
may be required to withhold as a result of Awardee’s receipt of SAs, the vesting
of SAs, or the conversion of vested SAs to Common Shares that cannot be
satisfied by the means previously described. Except where applicable legal or
regulatory provisions prohibit, the standard process for the payment of an
Awardee’s Tax Related Items shall be for the Company or the Awardee’s actual
employer to withhold in Common Shares only to the amount of shares necessary to
satisfy the minimum withholding amount. The Company may refuse to deliver Common
Shares to Awardee if Awardee fails to comply with Awardee’s obligation in
connection with the Tax Related Items as described herein.

 

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
a SA, the Company shall round the shares to the nearest whole share and any such
share which represents a fraction of a SA will be included in a subsequent vest
date.

(d) Until the distribution to Awardee of the Common Shares in respect to the
vested SAs is evidenced by a stock certificate, appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company, or other
appropriate means, Awardee shall have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Common Shares,
notwithstanding the vesting of SAs. The Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SAs. No adjustment will be made
for a dividend or other right for which the record date is prior to the date
Awardee is recorded as the owner of the Common Shares, except as provided in
Section 14 of the Plan.

(e) By accepting the Award of SAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested SAs at
a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

 

9. Non-Transferability of SAs.   Awardee’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the distribution of the Common
Shares in respect of such SAs. SAs shall not be subject to execution, attachment
or other process.

 

10. Acknowledgment of Nature of Plan and SAs.   In accepting the Award, Awardee
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of SAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SAs, or benefits in lieu
of SAs even if SAs have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

 

3



--------------------------------------------------------------------------------

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of such Common Shares acquired
on vesting of SAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 4, above, in the event of involuntary termination of
Awardee’s employment (whether or not in breach of applicable laws), Awardee’s
right to receive SAs and vest under the Plan, if any, will terminate effective
as of the date that Awardee is no longer actively employed and will not be
extended by any notice period mandated under applicable law; furthermore, in the
event of involuntary termination of employment (whether or not in breach of
applicable laws), Awardee’s right to receive Common Shares pursuant to the SAs
after termination of employment, if any, will be measured by the date of
termination of Awardee’s active employment and will not be extended by any
notice period mandated under applicable law; the Committee shall have the
exclusive discretion to determine when Awardee is no longer actively employed
for purposes of the award of SAs; and

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SAs under this Award Agreement.

 

11. No Employment Right.   Awardee acknowledges that neither the fact of this
Award of SAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company or
with the Awardee’s actual employer, or to employment that is not terminable at
will. Awardee further acknowledges and agrees that neither the Plan nor this
Award of SAs makes Awardee’s employment with the Company or the Awardee’s actual
employer for any minimum or fixed period, and that such employment is subject to
the mutual consent of Awardee and the Company or the Awardee’s actual employer,
and may be terminated by either Awardee or the Company or the Awardee’s actual
employer at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

12. Administration.   The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Committee (as such
term is defined in Section 2(f) of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

13. Plan Governs.   Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

 

14. Notices.   Any written notices provided for in this Award Agreement which
are sent by mail shall be deemed received three business days after mailing, but
not later than the date of actual receipt. Notices shall be directed, if to
Awardee, at the Awardee’s address indicated by the Company’s records and, if to
the Company, at the Company’s principal executive office.

 

15. Electronic Delivery.   The Company may, in its sole discretion, decide to
deliver any documents related to SAs awarded under the Plan or future SAs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees

 

4



--------------------------------------------------------------------------------

to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.

 

16. Acknowledgment.   By Awardee’s acceptance as evidenced below, Awardee
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement, the Plan, and
the current policies referenced in Section 2(b) of this Award Agreement. Awardee
understands and agrees that this Award Agreement is subject to all the terms,
conditions, and restrictions stated in this Award Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion. I further acknowledge that I
must accept this Award Agreement in the manner prescribed by the Company no
later than the earlier of the first anniversary of Award Date or the first
vesting date specified in Section 2 of this Award Agreement.

 

17. Board Approval.   These SAs have been awarded pursuant to the Plan and
accordingly this Award of SAs is subject to approval by an authorized committee
of the Board of Directors. If this Award of SAs has not already been approved,
the Company agrees to submit this Award for approval as soon as practical. If
such approval is not obtained, this award is null and void.

 

18. Governing Law.   This Award Agreement shall be governed by the laws of the
State of Washington, U.S.A., without regard to Washington laws that might cause
other law to govern under applicable principles of conflicts of law.

 

19. Severability.   If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 

20. Complete Award Agreement and Amendment.   This Award Agreement, the Notice
of Receipt of Stock Awards (if any), and the Plan constitute the entire
agreement between Awardee and the Company regarding SAs. Any prior agreements,
commitments or negotiations concerning these SAs are superseded. This Award
Agreement may be amended only by written agreement of Awardee and the Company,
without consent of any other person. Awardee agrees not to rely on any oral
information regarding this Award of SAs or any written materials not identified
in this Section 20.

 

EXECUTED the day and year first above written.

 

MICROSOFT CORPORATION /s/    KEN DIPIETRO        

Ken DiPietro,

Vice President, Human Resources

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in the Awardee acceptance window provided in “step
2” of the award acceptance checklist, and I further intend the typing of my name
to have the same force and effect in all respects as a handwritten signature.

 

5